Citation Nr: 0837002	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 29, 1967 to May 
28, 1970 in the United States Army during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran presented testimony at a video conference hearing 
before the undersigned Acting Veterans Law Judge in August 
2008.  A transcript of this hearing has been associated with 
the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The veteran's military occupational specialty (MOS) was that 
of a helicopter repairman/crew chief and a door gunner.  (See 
personnel record "Record of Assignments" and DD 214).  The 
veteran stated that the following alleged stressor events 
took place between May 1968 to May 1969 at Lai Khe, Vietnam. 
The Board notes that the specific stressors indicated by 
veteran were as follows:  1) the death of D.M. on a routine 
mail and supply run, where in the veteran had to clean out 
the dried blood from the plane when it returned (the veteran 
did not witness the death); 2) had to retrieve and transport 
a veteran who was KIA; 3) he had to fire weapons at the enemy 
and witnessed death on both sides; 4) engaged in firefights 
while on the perimeter of the base camp; 5) handled body 
bags; and 6) that his unit received sniper, mortar/rocket 
attacks during the Tet Counter-Offensive about 2 to 3 times 
daily.  (See lay statements dated in February 2004 and March 
2004 and PTSD development sheet dated in February 2004).

With regard to the first stressor, the veteran submitted 
internet research of the death of D.H.M.  The excerpt 
provides:

SGT-E5-Army-Selective Service 82nd Airborne 
Division [.....] tour of duty began on August 18, 
1968 casualty was on April 4, 1969 in Hua Nghia, 
South Vietnam, Hostile Ground Causality Multiple 
Fragmentation Wounds....

The veteran also submitted research of the death of D.L.M. 
(as he only knew that the veteran's first and last name and 
was unsure if it was D.H.M. or D.L.M.).  

SGT-E5-Army-Selective Service 101st Airborne 
Division [....] tour of duty began on December 4, 
1967 casualty was on June 21, 1968 in Hua Nghia, 
South Vietnam, Hostile Ground Causality Multiple 
Fragmentation Wounds....

The veteran also submitted an internet article regarding 
helicopter incident 67-16100, where in helicopter OH-6A tail 
number 67-16100 was hit in unarmed recon mission on March 8, 
1969.  The helicopter was hit by non-artillery launched or 
static weapons that contained explosive charge (mine) on the 
tail section.  The veteran also submitted a purported picture 
of himself in the gunner's seat of helicopter 16100.

During the video conference hearing, the veteran testified 
that D.M. and his brother were both assigned to 1st Brigade, 
Aviation Recon.  The veteran's helicopter was borrowed for a 
routine mail and supply run.  D.M. was killed when the 
helicopter took fire while landing on a firebase.  (See video 
conference hearing transcript dated on August 25, 2008 pp. 4-
6).  

The VA medical treatment records include several diagnoses of 
PTSD based on veteran's reported history.  Although VA 
medical treatment records include several diagnoses of PTSD, 
PTSD has not been related to any verified in-service 
stressor.  

The record does not indicate that an attempt was made to 
corroborate some of the veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC) despite the fact that the veteran's 
representative specifically requested such a search at the 
video conference hearing dated in August 2008.  (See video 
conference hearing transcript dated on August 25, 2008 p. 7).  

The Board finds that the veteran has submitted enough 
information, as required by M21-1MR, Part IV, subpart ii, 
I.D.15.c, to conduct a records search with the JSRRC for 
corroboration of the veteran's reported stressors, to include 
the pertinent unit histories.  The veteran's personnel 
records reflect that he was enroute to the Pacific on March 
25, 1968 and returned to the United States on April 26, 1969.  
It is indicated that he was assigned to the HHC3dBde1st Inf. 
Div. as of May 1, 1969 and Co. A 1st AVN BN 1st Inf. Div. as 
of April 26, 1969.  

 
The instant matter must be remanded for stressor verification 
development; and, if a stressor is verified, to afford the 
veteran a VA examination to determine the nature and etiology 
of any PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The RO should obtain 
additional information from the veteran 
regarding the claimed stressors, if 
deemed necessary.  This summary, a copy 
of the veteran's DD 214 and all 
associated service documents should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315- 3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  At a 
minimum unit and organizational histories 
should be obtained in an effort to verify 
the claimed stressors.  All records and 
responses received must be associated 
with the claims file. 

3.  If, and only if, combat participation 
and/or in-service stressor(s) are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability, to include PTSD, 
found to be present.  The RO is to inform 
the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If the 
examiner diagnoses the veteran as having 
PTSD, then the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.  The veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
the following:

(a)  Whether the veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
veteran's verified in-service 
stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




